In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated July 16, 2003, which granted the defendants’ motion pursuant to CPLR 3124 to compel discovery.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
There was no demonstration of unusual or unanticipated circumstances to warrant discovery after the note of issue had been filed (see 22 NYCRR 202.21 [d]; Audiovox Corp. v Benyamini, 265 AD2d 135 [2000]). Therefore, the Supreme Court *577should have denied the defendants’ motion pursuant to CPLR 3124 to compel discovery. Santucci, J.P., Smith, Luciano and Adams, JJ., concur.